—In a proceeding pursuant to Domestic Relations Law § 72 to obtain visitation rights with her step-grandson, the petitioner appeals from an order of the Supreme Court, Queens County (Smith, J.), dated August 17, 1993, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner is not the biological grandmother of the child, with whom she seeks visitation nor is she a legal grandparent by virtue of adoption. Accordingly she is not the child’s "grandparent” within the meaning of Domestic Relations Law § 72 and thus has no right thereunder to seek visitation (see, Matter of Alison D. v Virginia M., 77 NY2d 651, 656). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.